UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4036



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EARNEST HAYNESWORTH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-00-52)


Submitted:   September 20, 2001           Decided:   October 9, 2001


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lyn M. Simmons, Newport News, Virginia, for Appellant. Kenneth E.
Melson, United States Attorney, Timothy R. Murphy, Special Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earnest Haynesworth appeals from his conviction following his

guilty plea to possession of cocaine base with intent to distribute

in violation of 21 U.S.C.A. § 841(a)(1) (West 1999) and possession

of a firearm by a convicted felon in violation of 18 U.S.C.A.

§ 922(g)(1) (West 2000).   Haynesworth was sentenced to a 105-month

prison term for each count, to run concurrently.      Haynesworth’s

sole issue on appeal is whether the district court abused its

discretion in denying his motion to withdraw his guilty plea.

     This court reviews the denial of a motion to withdraw a guilty

plea for abuse of discretion.   United States v. Ubakanma, 215 F.3d

421, 424 (4th Cir. 2000).    Haynesworth must present a “fair and

just” reason for withdrawing his guilty plea.     Fed. R. Crim. P.

32(e); United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).

Based on the factors set forth in Moore, we find the district court

did not abuse its discretion in denying the motion.

     Accordingly, we affirm Haynesworth’s conviction and sentence.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2